DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

     The expression “reading and writing data through a non-volatile cell based register” is not accurate.  Data is not being passed through the register in each of reading and writing but rather data is being read from the register during reading and data is being written to the register during writing.  Accordingly, it is suggested to change each instance of “through” in the disclosure used in this context to “from/to”.

.

Regarding [0016]:  Change “The array” to “An array”.  Change “a second plate voltages” to “a second plate voltage”.

Regarding [0034 and 0066]:  It is unknown or not possible for a capacitor to amplify a signal.  It may be the case that Applicant intends to say “to boost” as in a charge pump boosts the level of a voltage onto its output instead of “to amplify”.  A capacitor is a passive element that stores and discharges electrical energy, and as such no energy is 

Regarding [0044]:  Change “to a reference 255” to “with a reference 255”.

Regarding [0052]:  Change “one or more bits values” to “one or more bit values (or one or more bits)” since Applicant soon after switches to refereeing to “one or more bits” later in the disclosure.

Regarding [0054]:  The paragraph is missing a period at the end.

.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 17-23, and 29-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1:  The claim claims “the second capacitor is configured to amplify a voltage” but based on the standard definition of capacitor in the art, a capacitor is a passive circuit element that a lone can not amplify a signal.  Accordingly, one of ordinary skill in the art would not be enabled to make and/or use the claimed invention. Claims 2-18 depend on claim 1.

Regarding claim 17:  The claim claims “reading the one or more bits stored at the first capacitor based at least in part on activating the sense amplifier, the second line, and the third line such that a charge stored on the first capacitor is amplified by the second capacitor”.  There are two problems with this statement.  The first is, based on the standard definition of capacitor in the art, a capacitor is a passive circuit element that a lone can not amplify a signal.  The second problem is that from reading the disclosure one of ordinary skill in the art does not understand how the correct data would be read from a first capacitor in FIG. 4, for example, since unknown data values on DL0_t and DL0_c would interfere with the data stored in the capacitor upon activating the sense amplifier.  There is no mention of what the data values are on 
Claims 18-28 depend on claim 17.

Regarding claim 29:  The claim claims “reading one or more bits from the first capacitor based at least on part on activating the word line, the first line, the sense amplifier, and the second line”.  The problem is that from reading the disclosure one of ordinary skill in the art does not understand how the correct data would be read from a first capacitor in FIG. 4, for example, since unknown data values on DL0_t and DL0_c would interfere with the data stored in the capacitor upon activating the sense amplifier.  There is no mention of what the data values are on DL0_t and DL0_c but these values would have to be known since one is activating the sense amplifier, which would cause new data to be stored into the capacitor that is intended to be read from. Since activating a sense amplifier is expected by one of ordinary skill in the art to cause new amplified data onto the output then data stored in the capacitor would expected to be corrupted.  Accordingly, one of ordinary skill in the art is not enabled to make and/or use the claimed invention.
Claims 30-35 depend on claim 29.

Claims 1-8, 17-23, and 29-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1:  The claim claims “the second capacitor is configured to amplify a voltage” but based on the standard definition of capacitor in the art, a capacitor is a passive circuit element that a lone can not amplify a signal.  Claims 2-18 depend on claim 1.

Regarding claim 17:  The claim claims “reading the one or more bits stored at the first capacitor based at least in part on activating the sense amplifier, the second line, and the third line such that a charge stored on the first capacitor is amplified by the second capacitor”.  There are two problems with this statement.  The first is, based on the standard definition of capacitor in the art, a capacitor is a passive circuit element that a lone can not amplify a signal.  The second problem is that from reading the disclosure one of ordinary skill in the art does not understand how the correct data would be read from a first capacitor in FIG. 4, for example, since unknown data values on DL0_t and DL0_c would interfere with the data stored in the capacitor upon activating the sense amplifier.  There is no mention of what the data values are on DL0_t and DL0_c but these values would have to be known so as to make or use the 

Regarding claim 29:  The claim claims “reading one or more bits from the first capacitor based at least on part on activating the word line, the first line, the sense amplifier, and the second line”.  The problem is that from reading the disclosure one of ordinary skill in the art does not understand how the correct data would be read from a first capacitor in FIG. 4, for example, since unknown data values on DL0_t and DL0_c would interfere with the data stored in the capacitor upon activating the sense amplifier.  There is no mention of what the data values are on DL0_t and DL0_c but these values would have to be known so as to make and/or use the invention correctly, Activating the sense amplifier would cause new data to be stored into the capacitor that is intended to be read from. Claims 30-35 depend on claim 29.

Allowable Subject Matter
Claims 9-16 and 24-28 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827